Fourth Court of Appeals
                                         San Antonio, Texas
                                             February 17, 2015

                                            No. 04-14-00675-CV



                                         John Michael DONOHUE,
                                                 Appellant

                                                     v.
       Bandera Co. Sheriff’s Dept.; Daniel R. Butts, Sheriff; J.J. Martinez, Deputy; John Doe#1, John
                                     Doe #2; John Doe #3Appellee/s
       Bandera Co. Sheriff’s Dept.; Daniel R. Butts, Sheriff; J.J. Martinez, Deputy; John Doe#1, John
                                          Doe #2; John DOE #3,
                                                Appellees

                        From the 198th Judicial District Court, Bandera County, Texas
                                      Trial Court No. CV-14-0000239
                                Honorable M. Rex Emerson, Judge Presiding

                                                 ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to March 23, 2015.

                                                           PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              John M. Donohue                              Michael A. Shaunessy
                 1502 South 1st Street                        600 Congress Ave, Suite 2100
                 Diboll, TX 75941                             Austin, TX 78701